                                                                      George Kostolampros
                                                                      T 202.344.4426
                                                                      F 202.344.8300
                                                                      gkostolampros@venable.com
July 21, 2021

VIA ECF

The Honorable Joseph F. Bianco
Visiting Circuit Judge (sitting by designation in below referenced matter)
U.S. Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722

       Re:       United States of America v. Kenner, Cr. No. 13-607 (JFB)

Dear Judge Bianco,

        We write in advance of the status hearing regarding forfeiture in the above-referenced
scheduled for July 22, 2021 to provide the Court with an update on outstanding matters related to
forfeiture.

        First, as to the Government’s discovery requests which Danske and the government agreed
to in our meet and confers, Danske plans to make a production on or before August 2, 2021 and,
to the extent there are any remaining documents to produce, Danske will complete production by
August 9, 2021:

                Request No. 2 -- 10 Delvin reports, 10 sample draw packages, and 10 funding
                 memoranda related to the identified sample draw packages. See ECF No. 1065-1
                 at 1.

                Request Nos. 13 and 16 -- updated calculation of interest, including recent loan
                 statements for Facilities A, B, and C.

                Request No. 10 as to diligence summaries (to the extent there are any additional
                 documents that have not already been produced);

                Request Nos. 5, 7, 15, 17, 18, 19, and 21 -- a written statement or explanation as
                 agreed to in meet and confers.

      Additionally, we are conferring with the government regarding a deposition date for Mr.
Michael Delvin for potentially late September 2021.
The Honorable Joseph F. Bianco
July 21, 2021
Page 2

        Second, during the June 7, 2021 conference, the Court questioned the relevance of
Danske’s document requests. We respectfully reiterate our request for documents from the
government and those requests are attached hereto as Exhibit 1. The government has made
available to the Court documents relevant to Danske’s Request No. 6 (ancillary petitions or
forfeiture claims by other parties who did not file those claims directly with the Court). The
remaining Danske requests are not only relevant to Danske’s equitable estoppel argument but also
relevant to understanding the bases for the government’s claims that Danske had some
arrangement with the borrower/developer to deplete equity via modified loan agreements. At the
very least, Danske’s request No. 5 for documents and communications relating to the value of the
Resort Property, including appraisals, is direct evidence regarding the value of the Resort Property
and that the amounts Danske loaned enhanced the Resort Property’s value. Specifically, it is our
understanding based on the government’s representation that the government’s appraisal valued
the Resort Property above Danske’s loan. This alone is evidence showing that Danske’s millions
of dollars in additional loans did not deplete equity value.

        The other requests also go to defending against the government’s inaccurate claims
regarding Danske’s additional lending. In its June 2, 2021 letter to the Court, the government
stated that “the bases for the government’s assertion that Danske did not engage in arm’s length
transactions is derived from Danske’s own records, or lack thereof.” Government letter at 7. To
the extent the Court does not allow these additional discovery requests, the government should be
limited to using only documents produced by Danske since the beginning of this ancillary
proceeding in any supplemental submission the government submits challenging Danske’s claim.

       Third, as to the potential note sale, Danske continues to negotiate with Silver Peak
regarding a potential Note Sale Agreement. As we have explained to the Court before, Danske
would agree to remain subject to this Court’s jurisdiction to the extent a resolution was not agreed
to between Silver Peak and the government. Thus, there would be no prejudice to the government.

       Fourth and finally, we understand that the government and Silver Peak have had
conversations regarding a potential settlement if Silver Peak were to purchase Danske’s note and
the Court recognized Silver Peak as Danske’s assignee standing in Danske’s position. Danske,
however, has not been involved in those discussions.


                                             *****
The Honorable Joseph F. Bianco
July 21, 2021
Page 3

      We thank the Court for its time and attention to this matter.


                                                            Respectfully,


                                                            /s/ George Kostolampros

                                                            George Kostolampros
                                                            Doreen S. Martin
                                                            Xochitl S. Strohbehn

cc:   All parties of record via ECF
